Exhibit 10.28
Credit Facility Agreement
Regarding an Umbrella Facility in the amount of
EUR 15.000.000,—
dated 23.06.2010
Deutsche Bank AG
Filiale Deutschlandgeschäft
Koblenzer Straße 7, 57072 Siegen
(the “Bank”)
and
IPG Laser GmbH
Siemensstraße 7, 57299 Burbach
(the “Borrower”)
enter into the following agreement (the “Credit Facility Agreement”), pursuant
to which the Bank makes available a revolving credit facility to the Borrower
(the “Credit Facility”) on the basis of the General Business Conditions of the
Bank (Allgemeine Geschäftsbedingungen):
§ 1 — PARTIES

Borrower:   IPG Laser GmbH   Bank:   Deutsche Bank AG, Filiale
Deutschlandgeschäft, Siegen

§ 2 — Credit Facility:

(1)   Aggregate Facility Amount       The Bank makes available to the Borrower
the Credit Facility in the amount of EUR 15.000.000,— (in words: Euro
fifteenmillion) (“Aggregate Facility Amount”).       The Credit Facility may be
utilized through the following partial credit facilities:       1) Cash Credit
Facility € 12.000.000,— (in words: Euro twelvemillion) (“Cash Credit Facility”)
      2) Guarantee Facility € 3.000.000,— (in words: Euro threemillion)
(“Guarantee Facility”)   (2)   Term of the Credit Facility       The Credit
Facility is available until June 30, 2012.   (3)   Purpose       The proceeds of
the Credit Facility will only be used for general working capital financing
purposes / short-term general corporate purposes / regular business activities
especially the financing of the outstanding debts and inventories of the
Borrower as well as — pursuant to Clause 5 — of companies of which the Borrower
directly or indirectly owns a majority interest according to section 16 of the
German Stock Corporation Act (Aktiengesetz) (“Affiliated Com-

 



--------------------------------------------------------------------------------



 



    panies”). The use of this Credit Facility for acquisitions irrespective of
form, duration and amount will require the prior consent of the Bank.   (4)  
Remaining obligation       The obligations of the Borrower under this Agreement
will not end upon expiration or termination of this Credit Facility Agreement
but shall remain in full force and effect until all amounts payable to the Bank
under this Credit Facility Agreement, including, without limitation, interest
and all fees, have been conclusively repaid.   (5)   Definitions       In this
Credit Facility Agreement the following words and terms are defined as specified
below:       “Banking Day” means a day (other than a Saturday or Sunday) on
which banks are open for general business in Siegen.       “EONIA” means the
Euro OverNight Index Average as determined by the European Central Bank for each
TARGET-day. On days which are not a TARGET-day the EONIA as determined on the
immediately preceeding TARGET-day shall apply. If no EONIA is available on a
TARGET-day the Bank will determine the applicable reference interest rate in
accordance with section 315 German Civil Code (BGB) on the basis of the
quotations for overnight funds in the European interbank market.       “EURIBOR”
means the interest rate per annum for deposits in Euro for the relevant interest
period displayed on the Reuters page EURIBOR01 or a respective succeeding page
EURIBOR01 for 11.00 a.m. Brussels time two TARGET-days prior to the
disbursement/the commencement of the respective interest period. If the EURIBOR
cannot be determined two TARGET-days prior to the first interest period, the
Bank and the Borrower will negotiate the interest rate for the relevant interest
period. The Bank is not obligated to disburse the loan unless an agreement about
the applicable interest rate has been reached. The Bank is released from its
obligation to disburse the loan if an agreement about the applicable interest
rate is not reached within 15 days. If the EURIBOR for an interest period
following the first interest period cannot be determined the Bank will determine
the applicable interest rate for the relevant interest period based on interest
rates customary in the interbank market for the particular interest period plus
agreed margin.

- 2 -



--------------------------------------------------------------------------------



 



    “Financial Indebtedness” means any indebtedness for or in respect of
(i) moneys borrowed, (ii) any amount raised by acceptance under any acceptance
credit facility or dematerialised equivalent, (iii) any amount raised pursuant
to any note purchase facility or the issue of bonds, notes, debentures, loan
stock or any similar instrument, (iv) the amount of any liability in respect of
any lease or hire purchase contract which would, in accordance with GAAP, be
treated as a finance or capital lease, (v) receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis),
(vi) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing, (vii) any
derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account), (viii) any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution; and (ix) the amount of any
liability in respect of any guarantee or indemnity for any of the items referred
to in paragraphs (i) to (viii) above, (x) a guarantee, surety or other
obligation for any of the obligations listed in paragraphs (i) to (ix), and
(xi) provisions for pension obligations.       “TARGET-day” is any day on which
the Trans-European Automated Real Time Gross Settlement Express Transfer System
is open for the settlement of payments in Euro.

§ 3 — Utilization of the Cash Credit Facility

     
Availability Cash Credit Facility:
  The Credit Facility may be utilized up to a maximum aggregate amount of the
Cash Credit Facility through:
 
   
Cash Credit
 
   –    Current account cash advances in Euro (“Cash Credit”).
 
   
Fixed-Interest Loan
 
   –    Short-term loans with fixed interest rates in Euro with credit periods
of 1, 2, 3 or 6 months (“Fixed-Interest Loans”) as agreed upon on a case by case
basis. The minimum amount for a utilization by way of Fixed-Interest Loan is
Euro 250.000,—.
 
   
EURIBOR-Credit
 
   –    Loans with fixed interest-rates in Euro on the basis of EURIBOR with
interest periods of 1, 2, 3 or 6 months (“Interest Periods”), however not
exceeding the Maturity Date (“EURIBOR-Credit”), after a drawdown notice by the
Borrower no later than 10:00 a.m. Frankfurt time on the second Business Day
prior to the day, on which payment shall be made or a new Interest Period would
commence. The minimum amount for a utilization by way of EURIBOR-Credit is Euro
250.000,—.
 
   
 
  Each drawdown notice must specify the designated amount of the utilization and
the duration of the Interest Period chosen and shall be irrevocable. Business
Day is any day (except Saturdays and Sundays) on which banks are open for
general business in Cologne, Germany.
 
   
 
  If the Interest Period does not end on a Business Day, the Interest Period is
extended to the following Business Day, unless this day falls within the next
calendar month. In this case the Interest Period ends on the immediate previous
Business Day.

§ 4 — Utilization of the Guarantee Facility

- 3 -



--------------------------------------------------------------------------------



 



     
Guarantee Facility
  The Guarantee Facility may be utilized through indemnities and bank guarantees
issued upon instructions of the Borrower, which can also be issued denominated
in foreign currency on a case by case basis. The Borrower shall give the
instruction to issue a bank guarantee using the wording in each case prepared by
the Bank.
 
   
Conditions for Guarantees:
  Each utilization of the Credit Facility by way of bank guarantee is subject to
the Conditions for Guarantees of the Bank, which take priority over the General
Business Conditions of the Bank.
 
   
Duration of Bank Guarantees:
  Each bank guarantee issued shall have a limited contractual term not exceeding
3 years. If a limited contractual term can not be agreed upon, the economical
lifetime (until the expected expiration of the bank guarantee issued) shall not
exceed 3 years.
 
   
Conditional Acceptance:
  Before accepting an instruction to issue a bank guarantee the Bank is entitled
to consider such instruction with respect to its feasability under legal,
economical and policy aspects.
 
   
Utilization in foreign currency
  All afore mentioned utilizations may be made in foreign currency, namely in US
Dollar, japanese Yen, “Schweizer Franken”, Pound Sterling or with prior consent
of the Bank in every other currency which is freely available, convertible and
transferable in the European interbank market.

§ 5 — Utilisation of the Credit Facility by Affiliated Companies

(1)   Utilization by Affiliated Companies      
Affiliated Companies may in deduction of the respective Cash Credit Facility and
based on the corporate guarantee in the amount of EUR 9,000,000.00 by the
Borrower as set out in the Annex 1 to this Credit Facility Agreement
(hereinafter the “Corporate Guarantee”) — only by written request of the
Borrower delivered to the Bank — utilise the Cash Credit and Guarantee Facility
by drawing separate cash credit and guarantee facilities up to an aggregated
amount of EUR 9.000.000,00 in total, within the banking business relationship at
domestic or foreign branches and / or subsidiaries of the Bank (hereinafter
“Lending Office”) in compliance with the following conditions (hereinafter:
“Affiliated Facilities”). No Lending Office shall hereby be obliged to make
available Affiliated Facilities.
     
The utilization of Affiliated Facilities by the respective Subsidiary shall be
effected on the basis of separate facility agreements concluded between the
respective Subsidiary and the Lending Office.
  (2)   Allocation of Subsidiary Facilities      
The current allocation of the Affiliated Facilities to the respective Affiliated
Companies as well as to the respective Lending Offices shall be reflected in
Enclosure 1 as attached to the Corporate Guarantee at any point of time. In case
of a change of the current allocation of the Affiliated Facilities, Enclosure 1
of the Corporate Guarantee shall be amended accordingly; in case of such
amendment, the arrangements entered into in this Credit Facility Agreement shall
remain unaffected.
  (3)   Exemption from Banking Secrecy      
The Borrower liberates the Bank towards the other Lending Offices from the
obligations of Banking Secrecy with respect to all matters concerning this
Credit Facility as well as the Affiliated Facilities.

- 4 -



--------------------------------------------------------------------------------



 



§ 6 — Repayment

(1)   The Borrower shall repay all amounts outstanding under the Facility in
full at latest upon termination of the Credit Facility Agreement unless
otherwise agreed.   (2)   If after the termination of the Guarantee Facility
bank guarantees issued are outstanding and the collateral provided to the Bank
does not cover the full amount of any risk resulting from such guarantees, the
Borrower shall procure that the Bank be released within a reasonable period of
time of its obligations under such bank guarantees. The Borrower is entitled to
provide the Bank instead with security by pledge of an amount in cash and in the
corresponding currency of the bank guarantees issued. Section 10 of the
Conditions for Guarantees remains unaffected.

§ 7 — Rates of Interest / Fees

(1)   General

  (a)   Authorization for debiting         The Bank is entitled to debit due
interest, commission, remuneration and fees to the account No 460 0280255 of the
Borrower unless otherwise agreed.     (b)   Arrangement Fee         For the
efforts of the Bank in connection with the arrangement of this Credit Facility
the Bank charges a flat fee in the amount of Euro 10.000,—. The arrangement fee
will become due upon effectiveness of the Credit Facility Agreement.     (c)  
Commitment Fee         For holding available the Credit Facility the Bank
charges a commitment fee in the amount of 0,50% p.a. of the unutilized Aggregate
Cash Credit Facility Amount of IPG Laser GmbH.

(2)   Cash Credit Facility

  (a)   Interest rate for current account cash advances         The rate of
interest for current account cash advances in Euro is the percentage rate per
annum which is the sum of the monthly EONIA-average rate and the margin.        
The margin is 1,20% p.a..         Interest will be calculated on the basis
actual/360. Amounts will be debited monthly in arrears and upon termination of
the Credit Facility Agreement.         The monthly EONIA-average rate is the
interest rate as determined by the Bank at the end of each month for that
respective month as the monthly average of the European Over-Night Indexed
Average.     (b)   Interest for Fixed Interest Loans         The Interest rate
for Fixed-Interest Loans and the settlement of the interest will be determined
in each individual case beforehand and by mutual consent.     (c)   Interest for
EURIBOR-Credit

- 5 -



--------------------------------------------------------------------------------



 



      For EURIBOR-Credit in Euro the Bank charges interest to the Borrower
within the agreed upon Interest Period in the amount of the relevant EURIBOR
plus margin of 0,85% p.a. of the respective utilization. Interest are due at the
end of the respective Interest Period and will be calculated by calendar days on
the basis of actual / 360 days.     (d)   Utilization in foreign currency      
  The Interest rate for utilization in foreign currencies and the settlement of
the interest will be determined in each individual case beforehand and by mutual
consent.

(3)   Guarantee Facility

  (a)   Commission on Bank Guarantees:         Unless otherwise determined
beforehand for a certain bank guarantee the commission on bank guarantees is
1,0% p.a., minimum Euro 300,— p.a. (respectively Euro 75,— every quarter) until
further notice.         The commission on bank guarantees shall be calculated
for each year or part thereof commenced and become due and payable in advance.

- 6 -



--------------------------------------------------------------------------------



 



  (b)   Fee for the Issuance of Bank Guarantees:         The Borrower shall pay
a fee for each issuance of a bank guarantee (as well as for any amendment
thereafter). The fee is Euro 100,— for each bank guarantee drafted by the Bank
and Euro 150,— for each bank guarantee drafted by third parties / agreed upon
separately. The fee is due and payable upon the issuance of the respective bank
guarantee.     (c)   Remuneration for Special Services on Bank Guarantees:      
  The Bank is entitled to further remuneration for services rendered which
exceed the standard handling (starting with the instruction of the Borrower
until the discharge of the bank guarantee issued) of a bank guarantee issued
(e.g. wordings of bank guarantees which require a particular perusal or
litigious demands under a bank guarantee issued).The remuneration is calculated
by the Bank on the basis of the actual expenditure of time and manpower.

§ 8 — Collateral
The following collateral, in addition to existing collateral if applicable,
shall be provided by the Borrower:

      An individual Corporate guarantee by IPG Photonics Corporation, Oxford, MA
01540, USA, in form and content satisfactory to the Bank attached as Annex 2
hereto.         Details, especially regarding the purpose of the collateral, are
subject to separate agreements, which respectively will be entered into.

§ 9 — Conditions Precedent
The Borrower may only utilize this Credit Facility once and so long as the
following Conditions Precedent are fulfilled:

(1)   The Bank has received the following documents from the Borrower:

  -   Actual extract from the Commercial Register;     -   Articles of
association incorporating all amendments if any;     -   Board resolution
authorizing the directors of the Borrower to sign the Credit Facility Agreement
on behalf of the Borrower according to the company documents if required;     -
  3 year forecast for the group and the borrower (each in content and credit
assessment satisfactory to the bank);     -   actual table of remaining
line-of-credit facilities of the group (amount, maturity, purpose,
collateralization).

(2)   The agreed collateral is in full force and effect;   (3)   No event of
default has occurred on the date of the utilization which gives the Bank the
right to terminate this Credit Facility at any time without notice or which
gives the Bank the right to terminate this Credit Facility after setting of a
deadline and/or warning;

- 7 -



--------------------------------------------------------------------------------



 



(4)   The Borrower is not in default with any obligation vis-à-vis the Bank,  
(5)   The Bank has received a written confirmation of the Borrower stating that
the Credit Facility to be drawn by it under this Credit Facility Agreement is
being solely drawn for its own account and that it is not acting for another
person as beneficial owner within the meaning of Section 1 para 6 of the German
Anti-Money-Laundering Act (Geldwäschegesetz).

The Bank is entitled to allow utilization without the conditions precedent being
fulfilled. The obligation of the Borrower to comply with the conditions
precedent remains unaffected hereby unless the Bank has waived definitively and
expressly the compliance with certain conditions precedent.
§ 10 — General Undertakings
Until all liabilities under this Credit Facility Agreement have been fully and
finally discharged the Borrower undertakes the following obligations:

(1)   Information       The Borrower undertakes to keep the Bank always informed
of the current economic conditions of the Borrower and, as the case may be, the
current economic conditions of the Borrower’s group of companies.       For this
purpose the Borrower will, in particular, without prior request immediately upon
completion and in any event within 6 months after the end of each of its
financial years provide the Bank with

  -   an original of its audited financial statement, at least with the content
required by law, including notes and management report;     -   the audited
consolidated financial statement (consolidated balance sheet, consolidated
statement of operations and notes) together with the group management report of
the Borrower’s group of companies including the respective auditor’s reports.

    Furthermore, the Borrower will provide the Bank with quaterly reports
including lists of the places of businesses, undertakings, product areas, trade
receivables from third parties, inventory, report on the development of the
financial condition, status report, variance analysis of IPG Photonics Corp. and
IPG Laser GmbH.       The Borrower will provide further documents which deliver
insight into the economic conditions on demand. The Borrower will inform the
Bank immediately in case material changes or divergences in regard to the
information given or documents handed over (including plannings and predictions)
occur or in case there is evidence to indicate that information given or
documents handed over are incomplete or incorrect.   (2)   Purpose       The
Borrower undertakes to verify to the Bank on demand, also repeatedly, by
appropriate documents that the Facility has been used for the agreed purpose.
The Bank is not obligated to the Borrower to verify that the Facility has been
used for the agreed purpose.   (3)   Pari Passu / Negative Pledge       Until
all liabilities under this Credit Facility Agreement have been discharged the
Borrower undertakes the following obligations:       The Borrower undertakes not
to provide or permit Affiliated Companies, its shareholders or any other person
to provide any collateral to third parties for similar credit facilities
(regarding

- 8 -



--------------------------------------------------------------------------------



 



    terms of, e.g. the amount, period, tenor and purpose) of the Borrower, his
direct and indirect partners or affiliated Companies and not to incur or let
incur any liabilities which require the provision of any collateral of any kind
for such credit facility to third parties without allowing the Bank to
participate before or at the same time and in the same rank in this collateral
or providing the Bank with equal collateral (Pari Passu).       Exception is
made for

  •   all existing collateralized credit facilities and loans of the Borrower
(collateralized by e.g. mortgages) as mentioned in Annex 2 which is an integral
part of the credit agreement, and renewals thereof,     •   not similar credit
facilities as long-term-loans (with a term of 3 years or more) for capital
expenditures for example,     •   liens securing new indebtedness not in excess
of Euro 1,5 million on a cumulated basis and     •   supplier’s collateral as
common in trade or industry (e.g. purchase money debt) and banking collateral as
required by banks’ General Business Conditions.

(4)   Ownership / Change of control       The Borrower undertakes to procure
that the current ownership in the Borrower, on which the willingness of the Bank
to grant the Credit Facility and to permit all utilization hereunder is based,
will remain unchanged. If a change in the current ownership / change of control
occurs, the parties will reach an agreement satisfactory to both sides on the
continuation of the Credit Facility Agreement on changed terms and conditions,
e.g., in respect of interest rates, collateral, or other agreements, prior to
the occurrence of such a change.       Control is the holding of at least 30%
percent of voting rights of the Borrower. Voting rights shall be assigned
according to section 30 of the German Law for Regulation of Public Offerings for
the Purchase of Securities and Buy-outs (Gesetz zur Regelung von öffentlichen
Angeboten zum Erwerb von Wertpapieren und von Unternehmensübernahmen.).   (5)  
Credit Facitilies with other financial institutions       The Borrower will
inform the Bank about new credit agreements or about material changes in
existing credit agreements with other financial institutions (e.g. increases,
terminations or demands for additional collateral) in advance if they are under
negotiation and otherwise immediately upon their effectiveness.       If credit
by issuance of bank guarantees is being granted to the Borrower by several
lenders, the Borrower shall utilize the Credit Facility in a way that such
utilization does not result in a concentration of risk (e.g. through certain
types of bank guarantee) with the Bank in comparison to the other lenders.   (6)
  Information and Cooperation regarding Credit by way of Bank Guarantee      
The Borrower undertakes,

a)   to provide the Bank in individual cases with all information required by
the Bank regarding the claim collaterized by the bank guarantee issued,   b)  
to inform the Bank without delay of any changes of single and specific risks
regarding a bank guarantee issued and arising from the claim collaterized by
such bank guarantee (e.g. threatening or pending dispute regarding the
settlement of the claim collaterized by the bank guarantee as agreed upon), as
soon as a demand under the bank guarantee issued is threatened to provide the
Bank upon demand and free of charge with all infor-

- 9 -



--------------------------------------------------------------------------------



 



    mation and documents deemed necessary by the Bank for the verification of
such right, to give the Bank all reasonable support and to specify qualified and
responsible employees of the Borrower and place them on demand of the Bank for
this purpose and to the extent necessary at the Bank’s disposal.

(7)   Information with respect to Affiliated Companies       The Borrower
undertakes to inform the Bank in advance if an Affiliated Company ceases to be
an Affiliated Company.

§ 11 — Termination for reasonable cause without notice:
A reasonable cause which entitles the bank to terminate this Credit Facility
Agreement according to no. 19 section 3 of the General Business Conditions
without notice is also and especially given if:

(1)   the Borrower does not comply with the General Undertakings or other
material obligations under this Credit Facility Agreement or under any
collateral agreement entered into in connection with this Credit Facility
Agreement, or   (2)   a change of ownership / change of control occurs and the
parties do not reach an agreement on the continuation of the Credit Facility
Agreement on changed terms and conditions, e.g. in respect of interest rate,
collateral, or other agreements, in due time, or   (3)   any other financial
indebtedness of the Borrower, the guarantor IPG Photonics Corporation or any of
their affiliated Companies is not paid when due or is declared, or capable of
being declared, due and payable by any creditor(s) thereof prior to its
specified maturity by reasons of the occurrence of an event of default
(howsoever described) and the aggregate of all such other financial indebtedness
as aforesaid exceeds an amount of Euro 1.000.000,— or the equivalent thereof in
any other currency or currencies (“Cross Default”), or   (4)   a reasonable
cause within the meaning of no. 19. section 3 of the General Business Conditions
of the Bank is given with respect to any Affiliated Company and its utilisation
regarding Clause 5 of the Credit Facility Agreement.

§ 12 — MISCELLANEOUS

(1)   Hedges       If the Bank and the Borrower have executed or will execute —
whereto the Bank is not obligated — hedging transactions for the coverage of
interest risk or currency risk also arising from this Credit Facility Agreement,
these transactions are independent of the Credit Facility Agreement. A
termination of the Credit Facility Agreement will have no effect on the validity
of the hedging transactions.   (2)   Foreign exchange risk       Any utilization
in foreign currencies must be repaid in the same currency, irrespective of
changes in the exchange rate in the meantime. Amounts outstanding in foreign
currencies will be accounted as utilization of the Credit Facility Amount /
respective partial credit facility amount at any time on the basis of the
respective current exchange rate to the Euro, as determined and published by the
Bank on the Internet around 13:00 Frankfurt time of every trading day. If
fluctuations in the exchange rate result in the total of amounts outstanding
exceeding the Credit Facility Amount / respective partial credit facility
amount, the Bank shall be entitled to demand security by pledge of an
Euro-amount in cash to the extent to which the

- 10 -



--------------------------------------------------------------------------------



 



    amounts outstanding exceed the Credit Facility Amount / the respective
partial credit facility amount.   (3)   Withholding Tax       Any amount payable
by the Borrower hereunder will be paid free and clear of and without deduction
of any withholding taxes. Withholding taxes are taxes, duties or governmental
charges of any kind whatsoever which are imposed or levied in, by or on behalf
of the country in which the Borrower is situated, and which are deducted from
any payment hereunder. If the deduction of withholding taxes is required by law,
then the Borrower shall pay such additional amounts as may be necessary in order
that the net amounts received by the Bank after such deduction shall equal the
amount that would have been receivable had no such deduction been required.  
(4)   Transfer of the Credit Risk to third parties with disclosure of
information       The Bank is entitled to transfer the economic risk of this
credit facility, in whole or in part, to third parties or to use its claims
resulting from this credit facility for refinancing purposes (inter alia by
sub-participation, transfer or pledge of the claims including the respective
collateral) and to provide the relevant information to the respective third
parties. Albeit, the Bank will remain the Borrower’s contractual counterparty in
accordance with the terms and provisions of this Credit Facility Agreement.    
  The Bank is also entitled to provide the relevant information to persons who
have to be involved in the execution of the transfer due to technical or legal
reasons and who are obligated, contractually or by law or by professional
obligation to confidentiality, to keep all information received confidential,
e.g. auditors, and to credit rating agencies.       Third party within the above
meaning can be any member of the European system of central banks, any financial
institution, any finance company, any insurance company, any pension fund, any
investment company or any special purpose vehicle for securitization purposes.  
(5)   Expenses and Indemnity       The Borrower shall reimburse the Bank for all
reasonable and necessary costs and expenses in connection with the enforcement
and/or preservation of its rights (in court or extrajudicial) against the
Borrower including the enforcement and realization of collateral.   (6)  
Judgement Currency       Payments made by the Borrower to the Bank pursuant to a
judgement or order of a court or tribunal in a currency other than that of the
Facility (the “Facility Currency”) shall constitute a discharge of the
Borrower’s obligation hereunder only to the extent of the amount of the Facility
Currency that the Bank, immediately after receipt of such payment in such other
currency, would be able to purchase with the amount so received on a recognized
foreign exchange market. If the amount so received should be less than the
amount due in the Facility Currency under this agreement, then as a separate and
independent obligation which gives rise to a separate cause of action the
Borrower is obliged to pay the difference.   (7)   Choice of Law and Juridiction
      THIS AGREEMENT AND ALL RIGHTS OR OBLIGATIONS ARISING HEREUNDER SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
FEDERAL REPUBLIC OF GERMANY.       THE BORROWER HEREBY SUBMITS TO THE
JURISDICTION OF THE COMPETENT COURTS OF SIEGEN, GERMANY, AND, AT THE OPTION OF
THE BANK, OF THE COMPETENT COURTS OF ITS DOMICILE. BORROWER A HEREBY IRREVOCABLY
APPOINTS

- 11 -



--------------------------------------------------------------------------------



 



    IPG LASER GMBH, BURBACH, GERMANY AS ITS AGENT FOR SERVICE OF PROCESS OR
OTHER LEGAL SUMMONS IN CONNECTION WITH ANY ACTION OR PROCEEDINGS IN GERMANY
ARISING UNDER THIS AGREEMENT. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN
INCONVENIENT FORUM.   (8)   Waiver of Jury Trial       EACH OF THE BORROWER
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT FACILITY AGREEMENT  
(9)   Amendments       Any amendment to this credit agreement is required to be
made in writing.   (10)   Effectiveness       This credit agreement becomes
effective upon receipt by the Bank of the credit agreement duly signed by all
parties.       With effectiveness — and only after all Conditions Precedent are
fulfilled satisfactorily to the Bank — this credit agreement amends the credit
facility agreement dd. 10.10.2007 between the Bank and the Borrower. Utilization
under such credit agreement will be accounted as utilization of the Credit
Facility respectively.   (11)   Severability Clause       Should any provision
of this Agreement be unenforceable or invalid, the other provisions hereof shall
remain in full force and effect.

Declaration according to the Anti-Money Laundering Act
The Borrower hereby confirms to the Bank that the Credit Facility under this
Credit Facility Agreement is being solely drawn for its own account

         
Burbach, 30 June 2010
(Place, Date)
  /s/ Eugene Shcherbakov
 
(Signature of the Borrower)    

This credit agreement will be specified by citing the date in the headline on
the first page.
Deutsche Bank AG
Filiale Deutschlandgeschäft

         
Siegen, 23 June 2010
Place, Date
  /s/ Hans-Werner Bieler
 
   
 
       
IPG Laser GmbH
Burbach, 30 June 2010
Place, Date
  /s/ Eugene Shcherbakov
 
   

- 12 -



--------------------------------------------------------------------------------



 



         
As guarantor only:
         
IPG Photonics Corporation
         
Oxford, MA 28 June 2010
  /s/ Timothy P.V. Mammen
 
   
Place, Date
       

- 13 -